Citation Nr: 1550542	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The September 2012 and September 2013 rating decisions found that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  A notice of disagreement was received in October 2013, a statement of the case was issued in April 2014, and a substantive appeal was received in April 2014.

The Board notes that the claim of entitlement to service connection for bilateral hearing loss had initially been denied by the RO in a February 2009 rating decision.  The Veteran had submitted a notice of disagreement in February 2010 and had been issued a statement of the case in July 2010.  In response to the Veteran's May 2012 claim of entitlement to service connection for bilateral hearing loss, the RO notified the Veteran in a May 2012 letter that his claim was subject to a prior final denial because "the appeal period for that decision has expired and the decision is now final."  Specifically, the Veteran's prior appeal had expired because he had not submitted a VA Form 9 substantive appeal to perfect his appeal of that issue.  Therefore, the submission of new and material evidence was required.

In January 2015, the Veteran sent a letter to his Senator with a copy of a VA Form 9 dated in September 2010.  The Board has considered whether to deem this VA Form 9 as having constituted a timely appeal of the September 2009 rating decision for purposes of adjudicating this claim.  The Board notes, however, that there is no date stamp on the September 2010 VA Form 9 indicating receipt of this form by VA itself in September 2010 (or at any time before January 2015).  (The Board notes that one reason for the lack of a date stamp may have been that the Veteran only copied the front of the paper to send to his Senator.)  While the Board does not doubt the authenticity of this document, the lack of a date stamp suggests that the Veteran may not have submitted this form to VA itself, but instead may have sent it to his Senator or to his accredited Veterans Service Organization to be passed on to the RO, but that this never happened.  As such, for purposes of this decision, the Board will not treat the VA Form 9 that is dated in September 2010 as a valid substantive appeal in this case.  Therefore, the submission of new and material evidence is still required in order for the Board to consider this claim on the merits.


FINDINGS OF FACT

1.  In a February 2009 rating decision, the RO denied a claim of entitlement to service connection for bilateral hearing loss; the Veteran did not perfect a timely appeal of this decision.  

2.  When considered by itself or in connection with the evidence previously assembled, the Veteran has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has not been added to the record since the February 2009 rating decision; thus, the claim of entitlement to service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The VCAA also requires, in the context of a claim to reopen, that the Secretary notify the appellant of what constitutes both 'new' and 'material' evidence to reopen a previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the notification requirements of VCAA have been satisfied in this case.  A May 2012 letter advised the Veteran that the claim of entitlement to service connection for bilateral hearing loss was subject to a prior final denial.  He was informed of the need to submit new and material evidence to reopen this claim, and he was advised of the type of evidence that would be considered new and material.  This letter also notified the appellant of the evidence needed to substantiate the service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable, relevant evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, available private medical records, and Social Security Administration (SSA) records.  

The Board notes that, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed in greater detail below, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  Therefore, a medical opinion on this issue is not necessary.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  New and Material Evidence 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Applicable law provides that service connection will be established for a disability resulting from personal injury suffered or disease contracted, or for aggravation of a preexisting injury or disease contracted, in the line of duty in the active military naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  
 
Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The February 2009 rating decision denied the claim of entitlement to service connection for bilateral hearing loss because it determined that service connection was neither incurred in nor caused by service.  In relevant part, the RO noted that hearing sensitivity was within normal limits when tested in the right ear, and there was only mild hearing loss present in the left ear at 4000 Hertz, when tested on VA examination that month.  The VA examiner opined that the left ear hearing loss was less likely than not related to service.  

At the time of the February 2009 rating decision, the Veteran's service treatment records, existing VA medical records, and some SSA records had been associated with the claims file.  Since the rating decision, additional SSA records, VA medical records, and private records have been added to the record.

The Board notes that the SSA records do not contain any evidence that is relevant to this claim.  

The Board further notes that the Veteran underwent a VA audiology consultation in February 2012.  The examining audiologist found that the Veteran's hearing was normal for all pertinent frequencies in the right ear, but that the left ear testing revealed "a mild [sensorineural hearing loss] 4k Hz - 8k Hz."  An accompanying audiological evaluation chart lists puretone results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
15
10
25
20
30

Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The Board notes that, although the audiologist did characterize the Veteran as having a mild sensorineural hearing loss at 4000 Hertz, the puretone testing results reflect that neither ear actually satisfies the criteria of 38 C.F.R. § 3.385 to qualify as a hearing loss disability for VA purposes.  Therefore, because this evidence does not actually establish that the Veteran suffers from a hearing loss disability in either ear, this evidence does not constitute new and material evidence for purposes of reopening this claim.

The Veteran has also submitted a private audiological evaluation dated in November 2012.  The results of the puretone test are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15 (or 20)
15
20
20
LEFT
15
10
25
25
35

Speech recognition scores were 100 percent in both ears.  (While it is not certain whether the private audiologist used the Maryland CNC Test, the results themselves in the November 2012 test would not indicate a hearing loss disability for VA purposes.)  As with the February 2012 VA audiological evaluation, the private evaluation does not indicate a hearing loss disability for VA purposes.

The Board further finds that none of the above evidence contains new evidence of a link between any current hearing loss disability and service.  That is, any reports of in-service noise exposure were already of record at the time of the February 2009 denial, and none of the new evidence makes an express link between in-service noise exposure and hearing loss in the Veteran.

In short, the Board concludes that new and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  That is, any new evidence does not relate to an unestablished fact necessary to substantiate the claim.  Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



ORDER

New and material evidence not having been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


